UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6205


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS FLOYD LITTLEJOHN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:90-cr-00231-MR-WCM-5)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas Floyd Littlejohn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Floyd Littlejohn appeals the district court’s January 17, 2020, order finding

that Littlejohn was ineligible for a sentence reduction under the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194 (“FSA”). Since then, and while this appeal has been

pending, this court published two opinions that have bearing on the district court’s

dispositive rationale: United States v. Chambers, 956 F.3d 667, 668 (4th Cir. 2020)

(holding that “any Guidelines error deemed retroactive . . . must be corrected in a First Step

Act resentencing”), and United States v. Gravatt, 953 F.3d 258, 263-64 (4th Cir. 2020)

(holding that a defendant is convicted of a “‘covered offense’” under the FSA “where he

was charged conjunctively with conspiring to distribute both powder cocaine and crack

cocaine”). Upon review of the arguments pressed on appeal, and in light of our recent

decisions, we vacate the district court’s order and remand this case to the district court for

further proceedings consistent with Chambers and Gravatt. We express no opinion as to

how the district court should resolve the involved issues. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                              2